t c summary opinion united_states tax_court alvin floyd cottrell sr petitioner v commissioner of internal revenue respondent docket no 16067-06s filed date alvin floyd cottrell sr pro_se steven m friedberg for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioner’s and federal income taxes after a concession the issues for decision are whether petitioner is entitled to unreimbursed business_expenses and miscellaneous deductions for the taxable years and in the amounts of dollar_figure and dollar_figure respectively and whether petitioner is entitled to itemized_deductions for settlement taxes real_estate_taxes and mortgage interest for the taxable_year in the amounts of dollar_figure dollar_figure and dollar_figure respectively background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in maryland in and petitioner worked full time as an automotive service supervisor for the state of maryland state 1in the notice_of_deficiency for respondent allowed dollar_figure for mortgage interest at trial respondent conceded that petitioner is entitled to an additional allowance of dollar_figure for mortgage interest_paid in and that petitioner’s total allowable mortgage interest_deduction is dollar_figure only the deductibility of points petitioner paid in and deducted as mortgage interest remains at issue with respect to petitioner’s mortgage interest_deduction at a facility in patapsco valley state park petitioner also worked part time for united parcel service ups as an aircraft loader at baltimore washington international airport bwi petitioner drove his personal vehicle from home to bwi when working for ups after finishing his shift with ups petitioner drove straight from bwi to his job site for the state between both jobs petitioner drove an average of to miles per day petitioner estimated that the distance between bwi and his state job site wa sec_4 to miles in and petitioner generally worked both job sec_5 days each week occasionally petitioner returned to his job with ups after working with the state and before driving home petitioner was a member of the maryland classified employees association inc a state employees union petitioner was also a member of another union in conjunction with his ups job the state required petitioner to wear a uniform and provided two types of uniforms both including a shirt displaying the state emblem and to maintain certain grooming standards petitioner had his uniforms professionally laundered petitioner purchased rain gear watertight boots thermal underwear and other items to wear while loading aircraft for ups this clothing was general purpose and petitioner could wear these items at other places ups did not reimburse petitioner for the cost of his foul weather gear petitioner refinanced his personal_residence in the refinancing closed on or after date at the closing he paid dollar_figure in advance to his lender for months of county real_property_taxes dollar_figure in state mortgage recordation taxes and dollar_figure in points the term of petitioner’s new loan was months maturing on december petitioner bought tools and supplies in and to make improvements to his home the items were purchased for personal_use and were not related to or required for either his state job or his ups job petitioner used his personal cell phone on his state job because radio reception was not as clear as the cellular connection petitioner discussed projects and orders on his cell phone and estimated that he used his phone for business purposes at least to times a day his claimed deductions represent extra charges for excess minutes used to place calls related to his state work petitioner deducted these expenses as supplies in and as cell phone supplies in petitioner engaged a tax_return_preparer to prepare his income_tax returns for and at the time of the preparation of his returns petitioner gave his return preparer bills and receipts to support his expenses and a mileage log for the business use of his automobile the preparer told petitioner that he could deduct the expenses for tools and supplies that he used to perform his own home improvements his mobile phone work_clothes purchased for his ups job cleaning of his uniforms automobile mileage and refinancing his mortgage petitioner did not review his returns with the preparer once the returns were completed on schedule a itemized_deductions for the taxable_year petitioner deducted job-related expenses and other miscellaneous deductions as follows unreimbursed employee_expenses vehicle expense--big_number dollar_figure miles at dollar_figure per mile union and professional dues uniform and protective clothing big_number equipment big_number supplies total big_number tax preparation fees total big_number in the notice_of_deficiency for respondent allowed an itemized_deduction only for dollar_figure for dues paid to the maryland classified employees association inc and disallowed the remainder--dollar_figure on schedule a for the taxable_year petitioner deducted the following taxes state_and_local_income_taxes real_estate_taxes settlement taxes total taxes dollar_figure big_number big_number big_number interest home mortgage interest and points big_number job expenses and other miscellaneous deductions vehicle expense - big_number miles at dollar_figure5 per mile union and professional dues uniforms and protective clothing equipment tools cell phone supplies grooming dollar_figure big_number big_number total big_number tax preparation fees total big_number in the notice_of_deficiency for respondent disallowed a portion of the real_estate_taxes all of the settlement taxes home mortgage interest and points and all but dollar_figure of job expenses and other miscellaneous deductions discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed on a return see 503_us_79 wilson v commissioner tcmemo_2001_139 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof a job expenses and miscellaneous_itemized_deductions sec_162 allows a deduction for all ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 a taxpayer must maintain records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 income_tax regs for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 petitioner claimed deductions for employee and other miscellaneous expenses of dollar_figure and dollar_figure for and respectively petitioner contends he is entitled to deductions for the following expenses business use of his automobile union dues cleaning his state uniform and purchasing clothing to wear when working for ups tools equipment and supplies used to improve his personal_residence mobile telephone usage haircuts and tax_return preparation with the exception of allowing dollar_figure per year for union dues which petitioner substantiated with a letter from his state employees union respondent disallowed the claimed job expense and miscellaneous deductions in full because petitioner did not establish that the expenses were ordinary necessary and paid during tax years and vehicle expenses petitioner claimed deductions for the business use of his automobile petitioner deducted his expenses for driving to and between his two jobs expenses relating to the use of an automobile while commuting between the taxpayer’s residence and the taxpayer’s place of business or employment are not deductible because such expenses are personal and not business_expenses sec_162 sec_262 413_us_838 326_us_465 sec_1_162-2 sec_1_262-1 income_tax regs thus any expenses petitioner incurred in commuting between his residence and either job are nondeductible personal expenses transportation_expenses incurred on trips between places of business however may be deductible steinhort v commissioner 2petitioner did not claim a separate deduction for haircuts in in petitioner claimed dollar_figure as a deduction for grooming 335_f2d_496 5th cir affg and remanding tcmemo_1962_233 nevertheless sec_274 requires a taxpayer to substantiate a the amount of the vehicle expense b the time and place of the expense c the business_purpose of the expense and d the business relationship of the expense to the taxpayer even though petitioner testified that he worked two job sec_5 days each week he did not provide any evidence to support the expenses he incurred driving between those jobs the distance between petitioner’s two job sites wa sec_4 to miles the product of miles per day days per week and weeks per year is big_number miles per year petitioner claimed big_number miles for and big_number miles for and asserted on forms 2106-ez unreimbursed employee business_expenses that he had written evidence to support his mileage deductions petitioner testified that he provided logs to his return preparer but he did not introduce any logs or other records at trial to support these deductions he also did not provide any explanation for what appear to be inflated claims of business mileage on his and returns he testified that he occasionally returned to work for ups after his state job but he did not provide any details about how often this occurred while we accept that petitioner drove between his two jobs we may not use the cohan doctrine to estimate expenses covered by sec_274 see 39_f2d_540 2d cir see also 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date accordingly petitioner is entitled to no deduction for the business use of his vehicle respondent’s determination is sustained because petitioner failed to meet the strict substantiation requirements of sec_274 union dues petitioner claimed a deduction for dollar_figure of union dues paid to two labor unions in and respondent allowed dollar_figure of state union dues petitioner paid in each year and disallowed the remaining dollar_figure for lack of substantiation at trial petitioner testified that he contributed approximately dollar_figure per month in union dues while employed at ups we are satisfied that he paid dues to the two unions however petitioner introduced no evidence to augment his testimony as to the amount he paid in union dues while employed by ups when a taxpayer adequately establishes that he paid_or_incurred a deductible expense but does not establish the precise amount the court may in some circumstances estimate the allowable deduction cohan v commissioner supra we are instructed to approximate a taxpayer’s expense bearing heavily upon the taxpayer whose inexactitude is of his own making id pincite we allow petitioner a deduction for ups union dues in the amount of the remaining dollar_figure disallowed by respondent for and uniform cleaning and ups clothing petitioner claimed business_expense deductions for the costs of cleaning his state uniforms and purchasing clothing to keep him warm and dry when working for ups the costs to purchase and maintain work clothing may be deductible under sec_162 if the taxpayer establishes that the clothing is required or essential in the taxpayer’s employment the clothing is not suitable for general or personal wear and the clothing is not so worn 30_tc_757 kozera v commissioner tcmemo_1986_604 with respect to the uniform cleaning respondent does not dispute that petitioner has satisfied the legal requirements for deductibility however respondent disallowed the deductions for lack of substantiation the court accepts petitioner’s testimony that he paid to have his state uniforms cleaned therefore petitioner is entitled to deductions for these expenses petitioner did not provide any information as to the frequency or cost of his uniform cleaning estimating his expenses see cohan v commissioner supra pincite we allow dollar_figure per week or dollar_figure for uniform cleaning for and ups required petitioner to wear clothing appropriate to the weather conditions at bwi petitioner purchased rain gear long underwear and watertight boots to wear when loading freight for ups petitioner testified that the clothing and other items he purchased were suitable for general wear no deduction is allowed for personal living or family_expenses sec_262 since general-purpose clothing is considered a personal_expense petitioner is not entitled to any deduction for his costs to purchase or maintain clothes worn when working for ups see 74_tc_1266 tools equipment and supplies for home improvement petitioner claimed itemized_deductions for tools and supplies which he used for home improvements in the amounts of dollar_figure and dollar_figure for tax years and respectively as mentioned above a taxpayer may not deduct personal family or living_expenses sec_262 furthermore under sec_263 no deduction is allowed for capital expenditures capital expenditures include any amount_paid for permanent improvements or betterments made to increase the value of property sec_263 petitioner made improvements to his personal_residence in order to enhance his enjoyment and to increase the value of his home therefore he is not entitled to a deduction for home improvements for tax years and respondent’s determination that petitioner may not deduct his equipment and equipment tools expenses is sustained mobile telephone expenses petitioner used his personal mobile telephone to communicate business matters related to his state employment petitioner deducted dollar_figure for and dollar_figure for for work-related mobile phone expenses as stated previously sec_274 disallows deductions for traveling expenses gifts and meals and entertainment as well as for listed_property the term listed_property is defined in sec_280f and includes mobile phones see sec_280f petitioner did not provide any evidence to substantiate his work-related mobile phone expenses therefore petitioner is not entitled to any deduction for the business use of his mobile phone respondent’s determination is sustained haircuts petitioner claimed a deduction in for the cost of maintaining a haircut for his state job grooming remains an inherently_personal expense and is not deductible regardless of whether an employer requires a particularly neat appearance hynes v commissioner supra pincite2 petitioner may not deduct the cost of his haircuts respondent’s determination is sustained tax preparation fees petitioner’s and returns were professionally prepared and both report a dollar_figure tax_return preparation fee although petitioner introduced no specific evidence proving that he paid these fees we find it unlikely that a paid preparer would list as a deduction an apparently reasonable fee for tax_return preparation on a client’s tax_return and not collect that fee petitioner is entitled to a dollar_figure deduction for tax preparation for each year at issue b real_estate and settlement taxes petitioner claimed deductions on his schedule a for dollar_figure of real_estate_taxes paid and dollar_figure of settlement taxes respondent allowed a dollar_figure deduction for real_estate_taxes and disallowed all of the claimed settlement taxes sec_164 allows a deduction for certain specified taxes including state and local real_property_taxes which are paid_or_accrued during the taxable_year sec_164 however petitioner failed to produce any evidence to show that he paid real_estate_taxes in greater than the amount respondent allowed therefore respondent’s determination as to the disallowed real_estate_taxes is sustained petitioner’s deduction of dollar_figure for settlement taxes includes dollar_figure for county property taxes paid into escrow at closing and dollar_figure for state recordation taxes paid in form hud-1 settlement statement for the closing at his refinancing was received into evidence this document shows that petitioner paid dollar_figure representing months of county property taxes in advance placed in escrow to his lender at the closing on or after date however petitioner’s documentation showing real_property_taxes actually paid to the county taxing authority in reflects only the dollar_figure respondent allowed it does not support his deduction of the dollar_figure representing months of real_property_taxes held in escrow by the lender petitioner failed to demonstrate that the claimed dollar_figure was actually paid to the county taxing authority in as opposed to his paying funds in advance into his lender’s property_tax escrow account for the lender to pay later to the county on petitioner’s behalf accordingly we conclude that petitioner may not deduct the dollar_figure in petitioner also claimed dollar_figure in state recordation taxes that amount is also reflected on the form hud-1 sec_164 allows the taxpayer to deduct only certain delimited taxes and petitioner may deduct his recordation taxes only if sec_164 permits only two of the five categories of deductible taxes are even potentially relevant here state and local real_property_taxes and state_and_local_personal_property_taxes see sec_164 and the recordation tax is a fee charged for the recording of petitioner’s new mortgage it is not a tax on a property interest real or personal see gibbons v commissioner tcmemo_1976_125 thus petitioner is not entitled to deduct the dollar_figure mortgage recordation tax respondent’s determinations as to real_estate_taxes paid into an escrow account and the mortgage recordation fee are sustained c home mortgage interest petitioner claimed an itemized_deduction for a home mortgage interest_expense of dollar_figure for the taxable_year respondent allowed a deduction of dollar_figure in the notice_of_deficiency at trial respondent allowed an additional deduction of dollar_figure in home mortgage interest leaving dollar_figure in dispute this latter amount represents petitioner’s deduction of the mortgage points paid when he refinanced the mortgage on his residence_generally interest_paid on home indebtedness is deductible by virtue of sec_163 which provides that any qualified_residence_interest does not constitute nondeductible personal_interest prepaid finance_charges to the extent such charges represent deferred interest on a loan are generally deductible over the life of the loan sec_461 the term points refers to a fee equal to a percentage of the total loan generally paid to the lending institution to lower the interest rate points are considered prepaid_interest kelly v commissioner tcmemo_1991_605 sec_461 requires a cash_method taxpayer to amortize prepaid_interest over the life of his loan just as if he were on the accrual_method of accounting kelly v commissioner supra however sec_461 provides an exception which allows a taxpayer to deduct his payment of certain points if they were paid in connection with the purchase or improvement of and secured_by the principal_residence of the taxpayer sec_461 points paid when the taxpayer refinances a personal_residence to obtain a lower interest rate however are not incurred in connection with the purchase or improvement of the taxpayer’s residence such points are not immediately deductible and must be amortized kelly v commissioner supra fox v commissioner tcmemo_1989_232 affd without published opinion 943_f2d_55 9th cir petitioner did not introduce any evidence to demonstrate and the record does not indicate that his refinancing was in connection with his purchasing or improving his home see 905_f2d_1182 8th cir revg 91_tc_917 respondent is correct in determining that petitioner may not deduct the points entirely in because petitioner is a cash_basis taxpayer he may amortize prepaid_interest over the life of the loan see sec_461 amortizing the dollar_figure in points over the 30-year term of the loan produces a dollar_figure annual deduction although the record 3the form hud-1 settlement statement which petitioner introduced at trial indicates that petitioner used at least some of the proceeds of the refinancing to pay off credit card debt does not clearly reflect precisely when the refinancing occurred it is clear that the form hud-1 was printed date and that the maturity_date of the 30-year loan is december therefore we conclude that petitioner is entitled to deduct dollar_figure in for month’s amortization of prepaid_interest to reflect the foregoing decision will be entered under rule
